        Case 7:16-cr-00832-KMK Document 256 Filed 02/18/21 Page 1 of 1


                                                  U.S. Department of Justice

                                                  United States Attorney
                                                  Southern District of New York


                                                  United States Courthouse
                                                  300 Quarropas Street
                                                  White Plains, New York 10601


                                                  February 16, 2021

BY ECF
The Honorable Kenneth M. Karas
United States District Judge
Southern District of New York
300 Quarropas Street
White Plains, NY 10601

              Re:    United States v. Nicholas Tartaglione, S4 16 Cr. 832 (KMK)

Dear Judge Karas:

      Please be advised that I am leaving the United States Attorney’s Office for other
employment. Accordingly, please remove me as counsel of record in the above-captioned case.

       Thank you very much for the Court’s consideration.


                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  United States Attorney

                                            By:            /s/
                                                  Lauren Schorr Potter
                                                  Assistant United States Attorney

cc:    All counsel of record (by ECF)
